DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Office has carefully considered Applicant’s amendments and accompanying remarks dated 05/03/22.  Applicant’s amendments to the claims have been entered.  As a follow, up to the previous interview a supplementary interview was add to remove 112-2 language of “such as” and to cancel the non-elected claims.  These have been incorporated via Examiner’s amendment.
EXAMINER'S AMENDMENT 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Christopher Pilling on 06/08/22.
The application has been amended as follows: 
The language in Claim 1 has been modified to make grammatical sense and to correct any 112-2nd issues.  All claims that were withdrawn previously have been cancelled along with any claimed including the garment structure as that was not elected at the time of restriction.  Therefore, claims 1, 3, 4, 5 and 8 are now allowed. Claims 2, 6, 7 and 9-22 are cancelled.

Please replace all previous claim sets with the following 
Claim 1. (Currently Amended) A protective device for preventing direct exposure to the aerosols and droplets containing potentially infectious matter and other bacterial or viral matter, wherein the deformable planar cover structure provides a barrier between a health care worker and the body cavity or orifice of the patient; a collapsible hollow tubular sleeve protruding from the deformable cover for a length, the hollow tubular sleeve forming an opening on the deformable planar cover structure, wherein the deformable planar cover structure has a material composition that is the same as that of the hollow tubular sleeve, wherein the hollow tubular sleeve with the length that allows manual compression to collapse its lumen is continuous with the deformable planar cover structure and is configured to be positioned approximately on top of the body cavity or orifice of the patient and allow passage of an endoscope between the exterior surface and the interior surface of the deformable planar cover; and, the opening configured to be reversibly adjustable from an open position to a fully closed position to surround the endoscope via a closure mechanism that is not coplanar with the deformable planar cover.  
Claim 2. (Canceled)  
Claim 3. (Previously Presented) The protective device of claim 1, wherein the deformable planar cover structure is partially transparent.  
Claim 4. (Previously Presented) The protective device of claim 1, wherein the deformable planar cover structure is reversibly secured to a table or bed supporting the patient.  
Claim 5. (Previously Presented) The protective device of claim 1, wherein the deformable planar cover structure is reversibly secured to the patient's body via an adhesive, an elastic band, a fastener, a drawstring, or a cord.  
Claim 6 (Canceled).  
Claim 7 (Canceled).
Claim 8. (Previously presented) The device of claim 1, wherein the closure mechanism is a cord, an elastic band, a zipper, a fastener, a drawstring, a sponge, or a foam.  
Claim 9-22. (Cancelled). 
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: There was no prior art found that teaches or suggest a protective device such as that shown in claim 1, particular where the tubular sleeve protrudes out to fit an endoscope and made from the same material as the protective cover.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP